Citation Nr: 1225658	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  06-05 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a service-connected right shoulder disability prior to October 27, 2009.  

2.  Entitlement to a rating in excess of 30 percent for a service-connected right shoulder disability as of October 27, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel



INTRODUCTION

The Veteran had active service from December 1950 to December 1952.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The case was previously before the Board in April 2010, when it was remanded for VA medical records and consideration of a claim for a total disability rating, based on individual unemployability (TDIU).  The requested records were obtained and associated with the claims folder.  The RO adjudicated the TDIU claim in April 2012.  Since the requested development has been completed, the Board now proceeds with its review of the appeal.  

The Board "must review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal."  Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  The United States Court of Appeals for Veterans Claims (Court) has extended this principle "to include issues raised in all documents or oral testimony submitted prior to the [Board] decision."  EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  Solomon v. Brown, 6 Vet. App. 396, 400 (1994).  Thus, after considering the Veteran's appeal in light of the record, the Board finds that the effective date of the 20 percent rating is at issue and grants an earlier effective date.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The earliest evidence of restriction of arm motion to shoulder level was recorded on May 25, 2004.  

2.  The earliest evidence of restriction of the service-connected right shoulder to approximate midway between the side and shoulder level was recorded on July 6, 2005.  

3.  At no time has the service-connected right shoulder disability approximated a restriction of motion to approximately 25 degrees from the side.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for the service-connected right shoulder disability were met as of May 25, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.157, 3.400(o)(2), 4.7, 4.20, 4.71, 4.71a, Diagnostic Code 5201 (2011).  

2.  The criteria for a 30 percent rating for the service-connected right shoulder disability were met as of July 6, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.157, 3.400(o)(2), 4.7, 4.20, 4.71, 4.71a, Diagnostic Code 5201 (2011).  

3.  The criteria for a rating in excess of 30 percent for a service-connected right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.71, 4.71a, Diagnostic Code 5201 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

A notice that fully complied with the requirements of the VCAA was sent to the claimant in April 2010.  Thereafter, he was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  This cured any notice defects before the agency of original jurisdiction (AOJ) readjudicated the case by way of a supplemental statement of the case issued in March 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Moreover, the Veteran had actual knowledge of his right to appeal ratings and effective dates as demonstrated by the fact that he did appeal.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  He has also been afforded a hearing at the RO.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Criteria

In Hart v. Mansfield, 21 Vet. App. 505 (2007) the United States Court of Appeals for Veterans Claims (Court) recognized that the extent of disability may vary during the processing of claims and that this may require the assignment of different evaluations during the course of the claim.  These different evaluations are known as "staged ratings."  This case presents such a scenario with the disability rated at 20 percent from the date of claim in 2005 and a 30 percent rating from the date of a 2009 examination.  

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

There are no specific rating criteria for scalenus anticus syndrome with acrocyanosis or rotator cuff tear, or impingement syndrome.  When an unlisted condition is encountered, it will be permissible to rate it under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011).  

A limitation of arm motion to shoulder level (90 degrees) will be rated as 20 percent disabling.  Limitation of major arm motion to midway between side and shoulder level (45 degrees) will be rated as 30 percent disabling.  The next and highest rating for limitation of motion of the major arm is 40 percent and requires restriction of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  See also 38 C.F.R. § 4.71, Plate I (2011).  A higher rating would require ankylosis or fixation of the joint, or loss or nonunion of the humeral head, none of which is shown here.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2011).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  The Court determined that 38 C.F.R. § 4.40 specifically refers to disability due to lack of normal "endurance", provides for a rating to be based on "functional loss . . . due to . . . pain", and states that "a part which becomes painful on use must be regarded as seriously disabled."  (Emphasis by Court).  Furthermore, section 4.40 provides that "[i]t is essential that the [rating] examination . . . adequately portray the . . . functional loss."  (Emphasis by Court).  The examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be 'portray[ed]' (§ 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  DeLuca, at 205.  

Background

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  The Board has considered all the evidence of record.  Specifically, we have gone back at least a year before the date the claim was received in April 2005.  See 38 C.F.R. §§ 3.157, 3.400(o) (2011).  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.  In this regard, there are many VA clinical notes that refer to the shoulder disability or note the Veteran's reports of shoulder pain, without providing the information needed to evaluate the extent of the disability.  These notes will not be set forth at length.  The Board specifically finds that any evidence not discussed does not support the claims.  

A January 1954 rating decision granted service-connection for scalenus anticus, asymptomatic, acrocyanosis with a noncompensable rating.  The scalenus anticus is the scalenus anterior muscle of the shoulder.  STEDMAN'S MEDICAL DICTIONARY, 1164 (27th ed., 2000).  Acrocyanois is a circulatory disorder in which the hands, and less commonly the feet are persistently cold and blue  STEDMAN'S MEDICAL DICTIONARY, 17 (27th ed., 2000).  The Veteran has also submitted a treatise from the internet, dated in August 2006, discussing scalenus anticus syndrome.  

A July 1999 denied a compensable rating for the service-connected shoulder condition.  

A March 2004 VA primary care physician's note shows the Veteran's main concern was the shoulder pain/discomfort with prior rotator cuff pathology - significant pathology.  The assessment was shoulder pathology and orthopedic evaluation was recommended.  

The Veteran was seen at the VA orthopedic clinic on April 20, 2004.  The physician wrote that the Veteran was known to him from private  practice when his right shoulder was treated with multiple steroid injections.  Surgery was considered at that time.  However, it was not done because of atrial fibrillation and coronary thrombosis surgery.  The Veteran complained of right shoulder pain.  Also, he slipped on the ice two years earlier and fell three more times during the past winter with subsequent pain in the left shoulder.  He said he fell so often because he felt that one of his medications was causing him to have some loss of coordination and balance.  His right shoulder still was causing some pain, but his left shoulder was much more painful and frequently woke him at night despite the use of medication.  Physical examination revealed a full passive range of  motion of the shoulder.  He had a rather exaggerated response to the extremes of motion with complaint of pain.  His impingement signs were remarkably positive.  He had weakness of shoulder external rotation and thumb down supraspinatus testing which might, in part, be impaired by pain response.  There was mild tenderness over the rotator cuff.  There was no tenderness over the acromioclavicular joint, and his cross arm sign is negative.  X-rays of the shoulder revealed narrowing of the humeral head acromial interval.  The impression was a left shoulder impingement with likely major rotator cuff tear.  Physical therapy was recommended.  

The May 25, 2004 VA physical therapy consult shows the Veteran complained of bilateral shoulder pain at a level of 3 out of 10 in the morning and with activity.  There was no pain at rest.  He had a history of bilateral full thickness supraspinatus tears.  Pain was relieved with NSAID's and rest.  Objectively, he had a full range of passive motion.  Active motion went to 140 degrees of flexion, bilaterally; internal rotation went to vertebra L5 on the right and T7 on the left; external rotation was to 90 degrees; and, abduction was 90 degrees.  Strength was grossly 4-5 in flexion, 4-/5 in abduction, and 3+/5 in external rotation.  The Hawkins/Neer impingement test was positive.  The drop arm test was negative but remarkably weak.  There was no gross instability.  The assessment was bilateral rotator cuff tears.  Physical therapy instruction was provided.  

A VA primary care physician note, dated in January 2005, shows the Veteran complained of increased pain and discomfort and limitation of movement in the right shoulder.  

The Veteran was seen at the VA orthopedic clinic in February 2005.  On examination of the right shoulder, he could forward elevate and abduct to only 120 degrees.  The brachial plexus was functioning.  He had some mild supraspinatus atrophy seen bilaterally.  X-rays of the right shoulder revealed some very faint glenohumeral narrowing.  Loose bodies are not seen.  A magnetic resonance imaging (MRI) scan from October 2004 was reviewed and showed a large, retracted rotator cuff tear.  The impression was a rotator cuff tear, right shoulder.  

A February 2005 VA X-ray study disclosed spur formation in the region of the superior aspect of the anatomical neck of the humerus, compatible with a Hill-Sachs deformity; early degenerative arthritis; and, a small amount of calcific bursitis.  

The current claim for increase was received by VA in April 2005.   

An orthopedic clinic note of May 2005 shows the Veteran had very short term relief of pain from a steroid injection to the right shoulder in February 2005.  He reported having a great deal of right shoulder pain despite daily use of medication.  It was noted that he would not reach forward to shake hands due to right shoulder pain.  He had a full but very hesitant range of shoulder motion with markedly positive impingement signs, which were perhaps an augmented response to painful stimuli.  There was no obvious weakness but a marked response of pain complaint with muscular examination.  

The report of the July 2005 VA examination shows the claims folder was reviewed.  The Veteran gave a history of a shoulder injury in service and subsequent symptoms.  His clinical history was reviewed.  The Veteran complained of constant pain in his right shoulder and arm that radiated to his neck and down his shoulder blades.  He said he had 3-4/10 pain with flare-ups to 10/10 occurring 2 to 3 times a week and lasting for seconds.  He also reported weakness, stiffness, and limitation of motion.  He complained of burning dyesthesias on the inside of his right shoulder.  He stated that the entire right arm was numb.  

The examiner noted that the Veteran held his right arm close to his body on dressing and undressing and there was painful motion on every point of right arm movement at the shoulder.  Strength in both hands was 4+/5.  All other muscles of both upper extremities had 5/5 strength.  Tone and alternating rapid movements were within normal limits.  Pronator drift was positive on the right from pain, rather than from weakness.  There was no fasciculation or tremor.  There was general disuse atrophy of both arms, bilaterally, in a symmetrical distribution.  Sensory responses to light touch and pinprick was decreased in the median and ulnar nerves of both arms.  There was no vibratory sense until the hands.  

The range of motion was tested using a goniometer.  The examiner noted that active and passive ranges of motion were the same unless otherwise noted and that there was no pain unless noted.  Passive right shoulder forward flexion was marked by pain at 125 degrees.  The active range of motion was 130 degrees.  Abduction was marked by pain at 45 degrees and the active range of motion was 85 degrees.  External rotation was marked by pain at the end of the active range of motion at 55 degrees.  Internal rotation was 45 degrees.  

The examiner reviewed the imaging studies of the right shoulder.  The diagnostic impression was that the Veteran had a severe rotator cuff tear in the right shoulder with tendon retraction that was inoperable and had signs of impingement syndrome.  He also had clinical and electrodiagnostic signs of peripheral neuropathy and right carpal tunnel syndrome.  The examiner expressed the opinion that he Veteran's current disability was related to his age and falls and not to his service-connected disability.  She explained the inconsistencies on which she based her opinion.  

In October 2005, the chief of the orthopedic service at the VA Medical Center (VAMC) expressed the opinion that the injury to the Veteran's right shoulder in 1951 was the cause of his long standing right shoulder problems, with a high level of medical likelihood.  

In December 2005, the Veteran complained that his right shoulder discomfort was worsening.  It was written that he had decreased function in the arm.  He was unable to raise it above the midline and was able to flex and extend from the elbow only.  Movement still "pulls" at the right shoulder and he had discomfort when moving his arm.  

In June 2006, it was noted that the Veteran had limited his driving due to shoulder pain.  

When the Veteran was seen at the VA orthopedic clinic, on July 6, 2006, examination of the bilateral shoulders showed a mild drooping of the left shoulder compared to the right but there was no significant atrophy of the musculature around the shoulders.  The right shoulder has active range of motion to approximately 80 degrees of abduction and close to 100 degrees of forward flexion.  Internal rotation went to the upper lumbar spine.  The left shoulder had abduction to about 30 degrees, forward flexion to about 20 degrees, and he reached his back pocket with internal rotation.  He was also very limited on external rotation on that side.  Passive range of motion is limited by pain and his pain is not improved by passive range of motion.  He had a significant impingement syndrome and had tenderness to palpation in the subacromial area.  The examiner had difficulty placing the Veteran's arm in a position to do the Neer and O'Brien tests as it caused significant pain.  There was weakness demonstrated of the subscapular muscles on the left side as compared to the right.  X-rays of both shoulders demonstrated bilateral high-riding humeral heads with evidence of degenerative joint disease on the right greater than on the left.  There was also degenerative change seen in the acromioclavicular joint.  The impression was: Bilateral rotator cuff tears with impingement syndrome, worse on the left.  

The transcript of the August 2006 hearing before a Decision Review Officer (DRO) at the RO shows the Veteran reported an injury in service.  He said that it hurt more now and he was unable to get his arms up over his head.  He said he was unable to work.  In addition to other information, he described recent treatment.  The DRO asked questions to develop the Veteran's testimony and also discussed the development of additional evidence.  

A VA orthopedic clinic note from February 2007 shows the Veteran reported increased shoulder pain.  He said that he could only lie in bed a certain way with pillows supporting each shoulder.  Examination reveals abduction of the right shoulder to 75 degrees and left shoulder to 90 degrees, with forward flexion of the right shoulder to 80 degrees and the left shoulder to 90 degrees.  The Veteran had about 30 degrees of external rotation in each shoulder.  He could just reach to his buttocks on internal rotation.  There was marked crepitus in both shoulders.  There was a marked complaint of pain with any movement of his shoulders.  He had obvious marked weakness of shoulder abduction and external rotation.  X-rays of both shoulders revealed some elevation of the humeral head bilaterally and acetabularization of the acromion.  The findings were consistent with the clinically suspected large rotator cuff tears.  There was no sign of cuff arthropathy.  

A June 2007 primary care note states that the Veteran had a frozen right shoulder.  It was nonoperable and injections by the orthopedic service had not been effective.  It was recommended that he try physical therapy again.  He had a limited range of motion with abduction of arm to 45 degrees and raising forearm approximately 100 degrees - restricted by pain (active).  

On physical therapy consultation, in August 2007, the Veteran reported having a frozen right shoulder for past 50 years.  He said that he fell out of airplane onto an extended arm and since then had very little right upper extremity range of motion.  He reportedly required minimal assistance with a few activities of daily living, which his wife helped him with.  Right shoulder was estimated at 5/10 with flexion activities.  Right shoulder flexion was 75 degrees and abduction was 45 degrees.  External rotation was 30 degrees and internal rotation was 35 degrees.  Right shoulder was 3/5 in available range.  Right elbow flexion and extension strength was 5/5.  

In an April 2008 VA orthopedic note, it was reported that the Veteran fell in January 2008 and had increased pain in his right shoulder since, as well as pain in his right wrist.  His right shoulder revealed forward flexion to 60 degrees,  abduction to 50 degrees, external rotation to 5 degrees, and he could just reach to the buttock with internal rotation.  X-rays of his shoulder in January 2008 disclosed acetabularization of the acromion and some high-riding of the shoulder.  The clinician wrote that the Veteran had an obvious rotator cuff tear with marked secondary adhesive capsulitis.  He tended to hold his arm at his side at all times to avoid discomfort.  He had exercise equipment at home including an overhead pulley, which he did not use, as it elicited discomfort.  Under aseptic conditions, the shoulder joint proper was injected with at least a 50 percent increase in the range of motion of his shoulder.  He was then able to abduct his shoulder to 110 degrees, forward flex to 120 degrees, and externally rotate to 20 degrees.  It was noted that he would benefit from exercise.  

In October 2009, the Veteran was examined pursuant to the remand of this Board.  The claims file was reviewed.  The Veteran said that he could hardly use the arm and it hurt to touch it.  He reported symptoms of giving way, instability, pain, stiffness, weakness, and incoordination, as well as decreased motion and tenderness.  On examination, his right shoulder had crepitus, and guarding of movement.  There was tenderness on the anterior aspect of the shoulder and with range of motion.  The active range of right shoulder motion was measured with a goniometer as 0 to 84 degrees flexion, 0 to 70 degrees abduction, 0 to 48 degrees internal rotation and 0 to 52 degrees external rotation.  The requirements of 38 C.F.R. §§ 4.40 and 4.45 were considered.  After repetition, right shoulder flexion was from 0 to 61 degrees, abduction was from 0 to 42 degrees, internal rotation was from 0 to 42 degrees and external rotation was from 0 to 45 degrees.  There was tenderness to palpation of the shoulder area.  There was a positive Hawkin's test with pain on internal rotation.  There was a positive right drop arm test.  Weakness of the shoulder on abduction was 4/5.  The right shoulder was slightly lower than the left with decreased muscle bulk and tone compared with the left side.  

Subsequent VA clinical records address other problems without providing information to rate the right shoulder disability.  

In February 2012, the Veteran had another VA examination.  The claims file and electronic medical records were reviewed.  Examination of the shoulder showed that flexion ended at 85 degrees, where pain began.  Abduction ended at 90 degrees, where pain began.  After repetitive motion, flexion still ended at 85 degrees and abduction still ended at 90 degrees.  It was noted that the Veteran had pain on movement, tenderness or pain on palpation, and guarding.  Shoulder strength was 5/5 on abduction and flexion.  There was no ankylosis.  Hawkin's impingement test was positive for rotator cuff tendinopathy or tear.  The examiner noted that the findings found in the service treatment records had resolved.  There was no pallor.  Pulses and sensation were normal.  It was noted that imaging studies showed arthritis.   

Conclusion

When the Veteran was seen at the VA orthopedic clinic in April 2004, there was a full range of motion.  The earliest documentation of a restriction of arm motion to shoulder level was recorded during a physical therapy consultation in May 2004.  On May 25, 2004 flexion was 140 degrees and abduction was 90 degrees.  Thus, the requirements for a 20 percent rating were met as of May 25, 2004.  The claim for increase was received in April 2005, within a year of the increase, so the effective date for the 20 percent rating is properly May 25, 2004.  See 38 C.F.R. §§ 3.157, 3.400(o)(2) (2011).  

In February 2005, elevation and abduction were reported to be 120 degrees.  However, this is not consistent with other findings so it does not support a reduction in the evaluation.  

On July 6, 2005, right shoulder forward flexion was marked by pain at 125 degrees and abduction was marked by pain at 45 degrees.  The restriction to 45 degrees abduction meets the criteria for a 30 percent rating.  Thus, the Board awards a 30 percent rating as of July 6, 2005.  

Subsequent tests indicate some improvement.  In July 2006, active range of motion went to approximately 80 degrees of abduction and close to 100 degrees of forward flexion.  In February 2007, abduction of the right shoulder was 75 degrees and forward flexion of the right shoulder was 80 degrees.  However, in June 2007 abduction was again down to 45 degrees.  In April 2008 right shoulder abduction was approximately the same at 50 degrees.  Injection provided a temporary decrease in pain and increase in the range of motion.  Nevertheless, on the October 2009 VA examination, with consideration of 38 C.F.R. §§ 4.40 and 4.45 in accordance with DeLuca, right shoulder abduction was limited to 42 degrees, which approximates the criteria for the 30 percent rating.  The February 2012 did not show any greater limitation of motion.  In fact, the medical records provide a preponderance of evidence showing that the limitation of right shoulder motion at no point approximated the restriction to 25 degrees from the side required for the next higher rating of 40 percent.  As the preponderance of the evidence is against a rating in excess of 30 percent, the benefit of the doubt doctrine is not applicable and to that extent, the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

In reaching this conclusion, the Board has considered the holding of the Court in Hart and finds that at no time during the rating period has the disability exceeded the criteria for a 30 percent rating.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2011) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2011).  While the Veteran may disagree, the preponderance of medical evidence shows that his right shoulder disability manifestations are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the Veteran that the right shoulder disability has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  Specifically, there have been no hospitalizations for the right shoulder disability.  Also, the Veteran has been retired for many years and the record shows that he last worked as a probation officer.  There is no evidence that the right shoulder disability actually interfered with his duties.  He did report that his duties required driving and that his shoulder made that a problem.  However, the record shows that he continued to drive long after his retirement.  The shoulder problem undoubtedly interfered with driving and report writing to some extent, but not more than contemplated by the rating schedule.  

The mere assertion or evidence that a disability interferes with employment would not necessarily require extraschedular consideration.  The rating schedule is itself based upon the average impairment of earning capacity due to diseases, and application of the schedule clearly recognizes that the rated disabilities interfere with employment.  38 U.S.C. § 1155.  Accordingly, the fact that a disability interferes with employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical.  Rather, the provisions of section 3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 (Aug. 16, 1996).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In April 2010, the Board remanded the case, in part, so the RO could consider the TDIU claim.  That claim was considered and denied by the RO in March 2012.  Because a timely notice of disagreement is not of record, the Board can take no further action on the TDIU issue.  


ORDER

A 20 percent rating for the service-connected right shoulder disability is granted as of May 25, 2004.  

A 30 percent rating for the service-connected right shoulder disability is granted as of July 6, 2005.  

A rating in excess of 30 percent for the service-connected right shoulder disability is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


